Citation Nr: 1432481	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to revoke the forfeiture of the appellant's right to VA benefits.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1946 to April 1947.  The Veteran died in December 1952 and the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 1974 decision, the RO found that the appellant had forfeited her right to VA benefits because she had deliberately presented false evidence to VA for the purpose of establishing entitlement to VA death benefits.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the December 1974 decision is duplicative or cumulative of evidence already considered, or is not relevant to the request for revocation of forfeiture. 


CONCLUSION OF LAW

New and material evidence has not been received, and the appellant's forfeiture of her right to VA benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, in a May 2012 letter, the RO provided notice to the appellant advising her of the basis for the prior forfeiture decision and of the need to submit new and material evidence to revoke that forfeiture.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although this letter also served as the initial notice of the denial of her claim, she did submit additional evidence, to include statements to support the proposition that she was not remarried and/or that she is of good moral character.  Thereafter, her claim was readjudicated in the February 2013 Statement of the Case.  As such, the Board finds that the notice was sufficient to permit the appellant to participate meaningfully in the adjudication process, and that any error in the content or timing of the notice is harmless. 

The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, following the Veteran's death in December 1952, the appellant was granted VA Dependency and Indemnity Compensation (DIC) benefits.  Those benefits were terminated in November 1959 based upon a determination that the appellant had been living as husband and wife, and had two children, with T.L., and therefore was no longer entitled to recognition as the unremarried widow of the Veteran.  The termination of benefits was upheld by the Board in a November 1960 decision.  In February 1973, the appellant applied for restoration of VA death benefits, alleging that she was no longer living with anyone as if married.  In a December 1974 decision, VA determined that the evidence of record established that the appellant has forfeited all rights, claims and benefits to which she might otherwise be entitled under the laws administered by VA as she deliberately presented false evidence to VA regarding her marital status for the purpose of establishing her entitlement to VA benefits under Public Law 91-376 as an unremarried widow of the Veteran.  That December 1974 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, if a claim of entitlement to benefits has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is presumed credible for the purposes of reopening a claim, unless the evidence is inherently false or untrue, or if it is in the nature of a statement or other assertion and it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the December 1974 decision included a February 1973 application for restoration of VA death benefits, in which the appellant alleged that she was no longer living with T.L., as he had abandoned her four years prior, and that she was no longer living with anyone as if married.  She stated that she was not married to anyone at that time nor to anyone in the past other than to her lawful husband, the late Veteran.  She submitted multiple lay statements from neighbors dated in February 1973 in support of her claim, attesting to the appellant's current address and that she was no longer living with T.L. or any other individual as husband and wife.  Also in support of her claim, the appellant submitted a June 1973 Declaration of Marital Status in which she noted her marital status as widow and claimed only one marriage, to the Veteran.

Other evidence of record at that time included various interviews with relatives of the appellant (including T.L. and her daughter) conducted by a VA field examiner in January 1974 and May 1974 that cumulatively revealed: that the appellant and T.L. were legally married in January 1969; that T.L. and the appellant lived together as husband and wife until sometime between November 1972 and January 1973; that T.L. and the appellant separated because the appellant left to be with another man, F.Q.; that the appellant and F.Q. were living as husband and wife; and, that the appellant was not actually living at the residence reported to VA, and had instructed at least one individual to lie and state that the appellant was living at the claimed residence.

In a May 1974 deposition, the appellant admitted to making false statements to VA in support of her claim.  Specifically, she conceded that she had lived in a marital relationship with T.L. since 1954 and that they were legally married in January 1969.  Notably, she conceded to furnishing the information set forth in her then claim for VA benefits (prepared by F.Q.) and to reading and understanding the contents of the document submitted.  Then, in response to whether she was aware that some of the allegations contained in the document "were completely false," she responded, "Yes, I was aware."  She also admitted to procuring affidavits in support of her claim, which were subsequently proven false.

In May 2012 the appellant filed for restoration of her DIC benefits.  In connection with this claim she provided multiple documents including photographs, birth certificates, the Veteran's discharge documents, and duplicate copies of documents from 1952 and 1973 claims.  She also submitted bank documents indicating she gets an old age pension as the Veteran's surviving spouse and is his heir, as well as some of her medical records.  Such documents are duplicative or cumulative of evidence previously considered, or otherwise not relevant to the instant claim seeking revocation of the prior forfeiture.  

She also submitted certifications from several people that she is the widow of the Veteran and asking that she be awarded benefits.  A residency certification from M.L.C. in June 2012 indicates she has known the appellant since 2000 and that the appellant is of good moral character, never having been involved in any irregularities and has no derogatory records filed in the Office of the Punong Barangay.  The statement as to the current character of the appellant and lack of improper behavior since 2000 is not relevant to the question of whether the appellant provided false statements in 1973 for the purpose of obtaining VA benefits.  As such, this evidence is not material.  

In a June 2012 statement, the appellant stated she was submitting evidence from her neighbors giving testimony that she was not remarried to anyone but rather, had a short illicit affair.  However, the documents submitted were copies of those considered in 1973.  As such, those testimonials are duplicates and cannot be deemed to be new and material evidence.  To the extent the appellant's statement alleges that she was not married to T.L., such assertion was previously of record and considered in the December 1974 decision, but ultimately proven by her own testimony to be false.  As such, her current assertion that she was not married to T.L. is cumulative and not new. 

In an April 2013 letter, the appellant noted that after the Veteran's death she became financially and physically dependent on T.L. and decided to live with 
him but the relationship did not last long.  She stated they separated and she was informed he died in 1990.  Again, the fact that she lived with T.L. after the death of the Veteran was considered in the December 1974 decision and is not new.  The fact that T.L. died in 1990 is not relevant to the issue on appeal, as the question is whether the forfeiture in 1974 for knowingly providing false information to obtain benefits should be revoked; the question of whether she now qualifies as a surviving spouse for DIC benefits is not at issue.  Evidence proffered to establish the appellant as the widow of the Veteran is likewise not relevant to the issue on appeal, as her marriage to the Veteran is not questioned.  Accordingly, this evidence is not material.

In summary, the evidence submitted since the December 1974 forfeiture decision is duplicative, cumulative, or not relevant to the request to revoke the December 1974 forfeiture.  As such, this evidence is not new and material, as it does not relate to an unestablished fact necessary to substantiate the claim nor is there a reasonable possibility that this evidence, when considered with the evidence previously of record would aid in substantiating the claim.  Accordingly, the forfeiture decision is not reopened and the request for revocation of forfeiture is denied.


ORDER

New and material evidence has not been submitted, and the claim for revocation of forfeiture of eligibility for VA benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


